IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-40621
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JUAN CARLOS RUIZ,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. M-00-CR-578-3
                      --------------------
                           May 8, 2002

Before DAVIS, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Juan Carlos Ruiz appeals from a guilty-plea conviction for

smuggling an illegal alien in the United States in violation of

8 U.S.C. § 1324(a).   Ruiz argues that the district court erred in

adding eight levels to his base offense level for a death that

occurred during the course of the offense.   See U.S.S.G.

§ 2L1.1(b)(6)(4).

     We review the district court’s application of the Sentencing


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-40621
                                -2-

Guidelines de novo and findings of fact for clear error.    See

United States v. Paul, 274 F.3d 155, 161 (5th Cir. 2001).     The

record in Ruiz’s case establishes by a preponderance of the

evidence that the eight-level increase was justified.   See id. at

164.   Accordingly, the judgment and sentence of the district

court is AFFIRMED.